Exhibit 10.9

STOCK OPTION AGREEMENT

This Stock Option Agreement, including Schedule A hereto, (collectively, the
“Agreement”) effective as of [Month Date, 201  ], sets forth the terms of a
stock option (the “Option”) granted to                      (the “Participant”)
by HUGHES Telematics, Inc., a Delaware corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, Participant is an employee or consultant of the Company or one of its
wholly owned subsidiaries.

WHEREAS, in consideration of services performed and to be performed by
Participant and pursuant to resolutions of the Compensation Committee of the
Board of Directors of the Company duly adopted on [Month Date, 201  ], the
Company granted to the Participant the opportunity to purchase shares of its
common stock in accordance with the Company’s 2009 Equity and Incentive Plan (as
amended from time to time, the “Plan”) upon the terms and conditions set forth
herein.

WHEREAS, any capitalized terms not otherwise defined herein shall have the
meaning accorded them under the Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties, hereto, intending to
be legally bound, agree as follows:

SECTION 1. Grant of Option. The Company hereby irrevocably grants to Participant
the right to purchase all or any part of the aggregate number of shares of the
common stock of the Company, par value $.0001 per share (“Common Stock”)
specified on Schedule A attached hereto (the “Certificate”, such number of
shares specified on the Certificate, the “Option Shares”), which option(s) shall
constitute a Non-Qualified Stock Option, at the grant price listed in the
Certificate (the “Option Price”), during the period and subject to the
conditions hereinafter set forth. The Option is not intended to qualify as
“incentive stock options” within the meaning of Section 422 of the Code.

SECTION 2. Option Period. The Option may only be exercised once vested and then
only in accordance with the provisions of the Agreement, including Sections 3
and 4 hereof, and the Plan. The date the Option was granted is specified in the
Certificate (the “Grant Date”) and all rights to exercise the Option shall
terminate on the expiration date specified in the Certificate (the “Option
Expiration Date”), unless terminated sooner in accordance with this Agreement or
the Plan.

SECTION 3. Vesting/Exercise of Option.



--------------------------------------------------------------------------------

(a) Time Vesting. The Option shall be exercisable at the Option Price specified
on the Certificate, with respect to such number of Option Shares, on or after
the corresponding dates specified under the heading “Vesting Schedule” in the
Certificate, unless accelerated pursuant to a provision of the Plan, but in no
event after the Option Expiration Date.

(b) Market Vesting. The Option shall be exercisable as to such number of Option
Shares and upon such conditions set forth in the Certificate under the heading
“Market Vesting Portion of Option”, unless accelerated pursuant to a provision
of the Plan, but in no event after the Option Expiration Date.

SECTION 4. Manner of Exercise.

(a) Unless the Company shall have delivered notice to the Participant pursuant
to Section 4(b) below, exercise of the Option shall be by written notice to
Company pursuant to Section 11 hereof and shall be in accordance with
Section 6(g) of the Plan. Upon receipt of such notice and payment, the Company
shall deliver a certificate or certificates representing the Option Shares
purchased. The certificate or certificates representing the Option Shares shall
be registered in the name of the Participant, or if the Participant so requests,
shall be issued in or transferred into the name of the Participant and another
person jointly with the right of survivorship. The certificate or certificates
shall be delivered to or in accordance with the written instructions of the
Participant. No Participant or his legal representative, legatees or
distributees, as the case may be, shall be or shall be deemed to be a holder of
any shares subject to the Option unless and until certificates for such shares
are issued to him or them upon the exercise of an Option. The Option Shares that
shall be purchased upon the exercise of the Option as provided herein shall be
fully paid and nonassessable.

(b) As an alternative to the manner of exercise specified in Section 4(a) above,
the Company may, by notice to the Participant, designate a third-party agent
(the “Agent”) for purposes of receiving notices of exercise, administering the
exercise of the Option, and administering such other aspects of the Plan as the
Company may determine.

(c) In lieu of issuing share certificates as contemplated by Section 4(a) above,
the Company may elect to issue Option Shares in book-entry form or via
electronic delivery (DWAC) into an account designated by the Participant or an
account of Participant at the Agent.

SECTION 5. Forfeiture Upon Cessation of Employment. If the Participant’s
employment or service with the Company or its subsidiaries is terminated, or if
Participant voluntarily terminates his employment or service with the Company or
its subsidiaries, then any portion of an Option that has not yet vested shall
terminate upon the date of such termination of employment or service, and
neither the Participant nor any of his successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in the
unvested portion of such Option; provided that if the Participant’s employment
or service with the Company is terminated by reason of death or Disability, then
any unvested portion of the Option shall automatically vest upon termination of
employment or service.

SECTION 6. Transferability of Option. The Option is not transferable by the
Participant other than by will or by the laws of descent and distribution in the
event of the



--------------------------------------------------------------------------------

Participant’s death, in which event the Option may be exercised by the heirs or
legal representatives of the Participant for one year following Participant’s
death in the manner set forth in Section 4 hereof. The Option may be exercised
during the lifetime of the Participant only by the Participant. Any attempt at
assignment, transfer, pledge or disposition of the Option contrary to the
provisions hereof or the levy of any execution, attachment or similar process
upon the Option shall be null and void and without effect. Any exercise of the
Option by a person other than the Participant shall be accompanied by
appropriate proofs of the right of such person to exercise the Option.

SECTION 7. Option Shares to be Purchased for Investment. The Company does not
currently have an effective registration statement under the Securities Act of
1933 (the “Act”) covering the Option Shares. The Option may not be exercised
until such an effective registration covers the Option Shares. Following the
time of an initial effective registration statement, if for any reason such
registration statement shall cease to be effective, it shall be a condition to
the exercise of the Option that the Option Shares acquired upon such exercise be
acquired for investment and not with a view to distribution. If requested by the
Company upon advice of its counsel that the same is necessary or desirable, the
Participant shall, at the time of purchase of the Option Shares, deliver to the
Company Participant’s written representation that Participant (a) is purchasing
the Option Shares for his own account for investment, and not with a view to
public distribution or with any present intention of reselling any of the Option
Shares (other than a distribution or resale which, in the opinion of counsel
satisfactory to the Company, may be made without violating the registration
provisions of the Act); (b) has been advised and understands that (i) the Option
Shares have not been registered under the Act and are subject to restrictions on
transfer and (ii) the Company is under no obligation to register the Option
Shares under the Act or to take any action which would make available to the
Participant any exemption from such registration; and (c) has been advised and
understands that such Option Shares may not be transferred without compliance
with all applicable federal and state securities laws.

SECTION 8. Changes in Capital Structure. The number of Option Shares covered by
the Option and the Option Price shall be subject to adjustment in accordance
with Section 4(c) of the Plan.

SECTION 9. Legal Requirements. If the listing, registration or qualification of
the Option Shares upon any securities exchange or under any federal or state
law, or the consent or approval of any governmental regulatory body is necessary
as a condition of or in connection with the purchase of the Option Shares, the
Company shall not be obligated to issue or deliver the certificates representing
the Option Shares as to which the Option has been exercised unless and until
such listing, registration, qualification, consent or approval shall have been
effected or obtained. The Option does not hereby impose on the Company a duty to
so list, register, qualify, or effect or obtain consent or approval. If
registration is considered unnecessary by the Company or its counsel, the
Company may cause a legend to be placed on the certificates for the Option
Shares being issued calling attention to the fact that they have been acquired
for investment and have not been registered, such legend to read substantially
as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE



--------------------------------------------------------------------------------

OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED UNLESS THERE IS A REGISTRATION
STATEMENT IN EFFECT COVERING SUCH SECURITIES OR THERE IS AVAILABLE AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED,
AND APPLICABLE STATE SECURITIES LAWS.”

SECTION 10. No Obligation to Exercise Option. The Participant shall be under no
obligation to exercise the Option.

SECTION 11. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed to be properly given when personally delivered to
the party entitled to receive the notice or when sent by certified or registered
mail, postage prepaid, properly addressed to the party entitled to receive such
notice at the address stated below:

 

If to the Company:   

2002 Summit Boulevard, Suite 1800

Atlanta, Georgia 30319

Attention: General Counsel

If to the Participant:    Address of Participant on file with the Company

SECTION 12. Administration. The Option has been granted pursuant to the Plan,
and is subject to the terms and provisions thereof. By acceptance hereof the
Participant acknowledges receipt of a copy of the Plan. All questions of
interpretation and application of the Plan and the Option shall be determined by
the Company, and such determination shall be final, binding and conclusive.

SECTION 13. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 14. Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Delaware without regard to conflicts of laws
principles.

SECTION 15. Acceptance. This Agreement may be accepted via an electronic
acceptance, or in manually executed counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

SECTION 16. Amendment. This Agreement may not be amended except via an
electronic acceptance or in a writing signed by both parties.

*     *     *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

HUGHES TELEMATICS, INC.

By:      

Name:

 

Title:

PARTICIPANT

By:      

Name:



--------------------------------------------------------------------------------

SCHEDULE A

PARTICIPANT:

I. Option Summary (Option is subject to vesting terms in IA. and IB. below)

 

Total Number of

Option Shares

Underlying

Option

   Grant
Date    Exercise
Price    Option
Expiration
Date

A. Time Vesting Portion of Option

 

Total Number of

Option Shares

Subject to

Time Vesting

 

Vesting Schedule for

Time Vesting Portion

of Option

B. Market Vesting Portion of Option

 

Total Number of

Option Shares

Subject To

Market Vesting

 

Number of Option

Shares Vesting on

Achievement of First

Market Vesting

Condition*

 

Number of Option

Shares Vesting on

Achievement of Second

Market Vesting

Condition**

 

Number of Option

Shares Vesting on

Achievement of Third

Market Vesting

Condition***

* First Market Vesting Condition: Such date between March 31, 2010 and March 31,
2014, unless the option is terminated sooner, that the Share Price of the Common
Stock equals or exceeds $20.00 per share (the “First Target”) for 20 trading
days within any 30 trading day period. If the First Target has not been achieved
during the four-year period referenced above, the Option shall cease to be
exercisable with respect to the such shares.

** Second Market Vesting Condition: Such date between March 31, 2011 and
March 31, 2014, unless the option is terminated sooner, that the Share Price of
the Common Stock equals or exceeds $24.50 per share (the “Second Target”) for 20
trading days within any 30 trading day period. If the Second Target has not been
achieved during the three-year period referenced above, the Option shall cease
to be exercisable with respect to the such shares.

***Third Market Vesting Condition: Such date between March 31, 2012 and
March 31, 2014, unless the option is terminated sooner, that the Share Price of
the Common Stock equals or exceeds $30.50 per share (the “Third Target”) for 20
trading days within any 30 trading day period. If the Third Target has not been
achieved during the two-year period referenced above, the Option shall cease to
be exercisable with respect to the such shares.